Citation Nr: 1548274	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral thumb carpal-metacarpal arthritis.  
 
2.  Entitlement to an effective date prior to January 15, 2003 for bilateral thumb carpal-metacarpal arthritis.  


REPRESENTATION

Veteran represented by:	Todd Hammond, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) and a February 2010 rating decision of the Portland, Oregon RO.  The claims file is now in the jurisdiction of the Oakland, California RO.  In the August 2003 rating decision, the RO, in part, declined to reopen the claim for entitlement to service connection for a bilateral thumb disorder, because no new and material evidence had been received.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in May 2007.  A transcript of that hearing has been associated with the claims file.  

In August 2007, the Board, in part, reopened the claim for service connection for a bilateral thumb disorder and remanded it for additional development and additional notice.  In February 2009, the Board, in part, remanded the claim for compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

By the way of a February 2010 rating decision, the RO granted service connection for bilateral thumb disability and assigned a 10 percent evaluation, effective from January 15, 2003.  The Veteran appealed the assigned rating and assigned effective date.  In October 2010, the Board, in part, remanded the claim for the issuance of a statement of the case (SOC) for this issue.  An SOC was provided in April 2013 and the Veteran perfected his appeal of these issues by filing a timely substantive appeal, via a VA Form 9, in May 2013.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The probative evidence of record reflects the Veteran's bilateral thumb carpal-metacarpal arthritis has been productive of complaints of pain and functional impairment, x-ray evidence of arthritis in the left thumb and right thumb and limitation of motion reflecting no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

2.  The Veteran filed his initial claim for service connection for a bilateral thumb disability on April 30, 1997, which was denied by a September 1997 rating decision; he did not file a notice of disagreement with this rating decision or otherwise take any action to initiate an appeal on this claim.  

5.  The Veteran filed a petition to reopen his claim for service connection for bilateral thumb disability, on January 15, 2003, which was granted by a February 2010 rating decision and a 10 percent disability rating was awarded, effective January 15, 2003.  

6.  Prior to January 15, 2003, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a left or right thumb disability of any sort.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial separate, 10 percent disability rating, but no higher, for left thumb carpal-metacarpal arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 5228 (2015).

2.  The criteria for the assignment of an initial separate, 10 percent disability rating, but no higher, for right thumb carpal-metacarpal arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5003, 5228 (2015).

3.  The criteria are not met for an effective date prior to January 15, 2003, for the award of service connection for left thumb or right thumb carpal-metacarpal arthritis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a September 2007, April 2009 and December 2014 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The August 2008, December 2009 and January 2015 examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran testified at a Board hearing in May 2007.  The hearing was adequate as the Veteran's Law Judge explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in August 2007, February 2009 and October 2010 for further development, including providing VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).


Analysis

1.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's bilateral thumb disability is currently rated under DC 5228-5003, for limitation of motion of the thumb with arthritis.  A Hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated DC may be read to indicate that arthritis under DC 5003 is the service-connected disability of the bilateral thumbs.

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There is no differentiation between the ratings assigned for the major and minor hands under these codes.

Diagnostic Code 5224, for ankylosis of the thumb, provides for a 10 percent rating evaluation for favorable ankylosis and a 20 percent rating evaluation for unfavorable ankylosis.  

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

The probative evidence of record, including private and VA medical records, August 2008, December 2009 and January 2015 examination reports, reflects pain and functional impairment, x-ray evidence of arthritis in the left thumb and right thumb and limitation of motion reflecting no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Therefore, as there is no objective evidence of compensable limitation of motion at any time during the pendency of the appeal and x-ray evidence demonstrates arthritis in both thumbs, separate 10 percent disability ratings, though no higher are warranted for each the left thumb and the right thumb under DC 5003 based on arthritis.  

A disability rating in excess of 10 percent for either the left or right thumb disability is not warranted at any time during the pendency of the appeal.  The evidence of record does not reflect findings of ankylosis of either thumb at any time.  Moreover, as no medical professional has described the Veteran's left thumb or right thumb disability as being akin to either ankylosis or equally served by amputation, his left thumb and right thumb disabilities are most appropriately separately rated as 10 percent disabling for each thumb, under DC 5003, for arthritis.

Even considering the Veteran's complaints pain, there is no evidence of additional limitation of motion or functional loss on examination.  See 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. at 207-08.  Johnson, 9 Vet. App. 7; see Mitchell, 25 Vet. App. at 38-43.  Thus, such does not provide an additional basis for an even higher evaluation.  

All things considered, the record as a whole demonstrates x-ray evidence of arthritis with no compensable limitation of motion in both the left thumb and right thumb, warranting an initial 10 percent disability rating, but no higher, for left thumb carpal-metacarpal arthritis and an initial 10 percent disability rating, but no higher, for right thumb carpal-metacarpal arthritis.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). The record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 10 percent for either the left thumb or right thumb at any time.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Lay Statements

The Board observes that the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his bilateral thumbs on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, severity of symptoms and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's thumbs are adequately contemplated by the schedular criteria set forth in DCs 5003 and 5228.  38 C.F.R. § 4.114.  The rating criteria also provide for greater impairment of this disability as well, including:  limitation of motion of the thumb, ankylosis, amputation or limitation of function the thumb such that it would equally be served by amputation with prosthesis.  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected thumbs.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

2.  Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to January 15, 2003, for the grant of service connection for left thumb or right thumb carpal-metacarpal arthritis is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to January 15, 2003, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a left or right thumb disability of any sort.  The Veteran filed an initial claim for service connection for a bilateral thumb disability in April 1997 and this claim was adjudicated in a September 1997 rating decision.  He did not take any action to initiate an appeal of the September 1997 rating decision.  Thus, the September 1997 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection until January 15, 2003, over one year after the issuance of the September 1997 rating decision.  The Board observes that, at no time between the September 1997 rating decision and the January 15, 2003 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for a left thumb or right thumb disability that has not been adjudicated.  

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the evidence demonstrating diagnosis and treatment of pain, degenerative changes and osteoarthritis in the bilateral thumbs from February 1996 to April 1997, as there was no pending, unadjudicated claim or petition to reopen the claim for service connection for a bilateral thumb disability of any sort after the September 1997 final rating decision and prior to January 15, 2003, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than January 15, 2003.



ORDER

An initial 10 percent disability rating, but no higher, for left thumb carpal-metacarpal arthritis is granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial 10 percent disability rating, but no higher, for right thumb carpal-metacarpal arthritis is granted, subject to the statutes and regulations governing the payment of VA compensation.

An effective date prior to January 15, 2003 for bilateral thumb carpal-metacarpal arthritis is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


